DETAILED ACTION
Applicant’s amendment filed March 29, 2021 is acknowledged.
Claims 1, 4, 8, 9, 13, 25, 28, 31, 32, and 35 have been amended.
Claims 5-7, 10, 15-24, 29, and 30 are cancelled.
Claims 1-4, 8-9, 11-14, 25-28, and 31-36 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on March 29, 2021 has been considered by the Examiner and made of record in the application.

Response to Arguments and Allowable Subject Matter
Claims 1-4, 8-9, 11-14, 25-28, and 31-36 are allowed.
Applicant’s arguments, filed March 29, 2021, with respect to the previous rejection(s) based on the combination of Kim, Lin, and Zhang have been fully considered and are persuasive, illustrating how the claims as amended distinguish from each of the cited references and their proposed combinations.  Therefore, the rejection has been withdrawn, and the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 3, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477